DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 18, 2021.  The Information Disclosure Statement with a filing date of March 23, 2021, has been acknowledged. Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on January 18, 2021, have been noted.

Priority:  08/16/2019
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 2, 7 – 9, 15 and 16 have been AMENDED. 
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 1, 8 and 15 recite in-part, the limitations of training “a machine learning model based on a first model training sample” to obtain a head posture model and “another machine learning model based on a second model training sample” to obtain a gaze information model (e.g., see Claim 1, lines 3 – 5.)  It remains unclear, however, how training is accomplished based upon a single, individual training sample(s).  The Examiner notes for example, relative to a head posture model, that Claim 5 identifies performing training based upon a plurality of first model training samples.  Claim 6 also indicates training to be performed based upon a plurality of second model training samples.  Additionally, the Examiner notes that lines 3 – 5 of Claim 1 appear disjointed from the balance of the claim.  For example, operations performed, or information obtained by-or-from a machine learning model are not described elsewhere in the claim.  Thus, there appears to be a missing nexus as to the structural relationships, connections and components as to machine learning aspects of the claim.  Accordingly, the subject language remains unclear and indefinite.  Claims 2 – 7, 9 – 14 and 16 – 20 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing 
Claim 1 recites, in part, a process for completing a payment operation comprising training a model based on a model sample, acquiring first face information of a target user, extracting posture information, inputting image information, obtaining output of information, extracting gaze information, inputting image information, obtaining output of information, detecting a payment operation according to posture information and gaze information, determining an angle of rotation is less than an angle threshold, determining a probability value that a user gaze is greater than a probability threshold, detecting the payment operation according to second face image information, and completing the payment operation based on face recognition.  The limitations of completing a payment operation based on a model sample, acquiring information, extracting information, inputting, obtaining, detecting, determining, and completing the payment operation, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of one or more processors, and a payment screen to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 116, 117, 129, 130, 141, 142, and 148 – 150 additionally reference general purpose computing systems 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 7 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 7 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with completing a payment operation based on a model sample, acquiring information, extracting information, inputting, obtaining, detecting, determining, and completing the payment operation is not an inventive concept.
Independent system Claim 8 and independent product Claim 15 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 8 and 15 are substantially similar to process Claim 1. 
Claims 9 – 14 and 16 – 20, dependent from Claims 8 and 15, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 9 – 14 and 16 – 20 also do not identify improvement to computer technology or computer 
Therefore, Claims 1 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended Claims 1, 8 and 15 to overcome a 35 U.S.C. 112(b) rejection as being indefinite, with adjustment of language to: each preset direction.  The 35 U.S.C. 112(b) rejection of Claims 1, 8 and 15, and claims dependent from Claims 1, 8 and 15 as to the subject language, is withdrawn.
Applicant has amended independent Claims 1, 8 and 15 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, completing a payment operation and authentication in a network transaction, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.

Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 8 and 15, along with claims dependent from Claims 1, 8 and 15, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 20. 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20201111 & PTO 892), particularly, the limitation(s) – regarding training, by one or more processors, (i) a machine learning model based on a first model training sample to obtain a head posture recognition model and (ii) another machine learning
model based on a second model training sample to obtain a gaze information recognition model,  acquiring by one or more processors first face image information of a target user, upon receiving the first face image information of the target user, extracting by the one or more processors first head posture information of the target user from the first face image information by inputting the first face image information to the head posture recognition model and obtaining an output of the head posture recognition model as the first head posture information of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagalla, U.S. 10,354,126 generally identifies transaction processing based upon face recognition, capturing by a camera a first face image of a user, determination of recognition credentials inclusive of gaze direction, head posturing and movement subject to modeling, authorization of a transaction, capturing second data and comparing second data, and completion of a payment operation based upon face recognition; Parshionikar, U.S. 2018/0364810 generally identifies determination of head angular position subject to a threshold and motion detection in a direction, and determination of eye gaze measurement subject to a threshold and motion detection in a direction, inclusive of statistical measurement; Pyati, U.S. 2019/0311301 generally identifies modeling subject to machine learning; Chen et al., U.S. 2016/0366129 generally identifies facial recognition and biological characteristics for identity authentication along with machine learning; and Yoo et al, U.S. 2018/0060648 generally identifies facial recognition, user authentication, modeling and probability values. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
June 28, 2021